Citation Nr: 0605356	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-21 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas that denied service connection for 
allergic dermatitis, tinea versicolor, and eczema.  The 
veteran filed a timely appeal of this determination to the 
Board.

In September 2005, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Acting Veterans Law Judge.  At and subsequent to 
the hearing, the veteran submitted additional evidence, 
accompanied by a waiver of RO consideration.  This evidence 
will be considered in evaluating the veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

In this case, the Board notes that the veteran was afforded a 
VA examination in connection with his claim in March 2003.  
The examiner, in the report, however, noted that the 
veteran's claims file was not available for review in 
connection with the claim, and also stated that it would 
therefore be impossible to answer the question of whether or 
not the condition the veteran currently has is the same as 
what he had on active duty.  In this regard, the Board notes 
that VA's duty to assist requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(Board not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995).  The veteran's 
service medical records and other related documents should be 
reviewed by the examiner, thereby enabling him to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993) and Powell v. West, 13 Vet. App. 31, 35 (1999) 
(error for Board to rely on inadequate examination).  

The Board therefore finds that another VA examination is 
warranted to determine the current nature, extent and 
etiology of any skin condition found to be present, and to 
determine if the veteran's condition is related to or had its 
onset during service.  Pursuant to the VCAA, such an 
examination is required to adjudicate the veteran's claim.  
See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 
3.307, 3.309 (2004).  In this regard, the Board notes that 
the veteran has indicated that he has had his current skin 
condition for the past thirty years, since his time in the 
service.  Here, the Board notes that the veteran is competent 
to report his experiences.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

Prior to affording the veteran a VA examination, the Board 
notes that any outstanding medical records relevant to the 
veteran's claim should be associated with his claims file.  
Here, the Board notes that the veteran has been treated at 
the Little Rock, Arkansas, VA Medical Center and more 
recently at the Memphis, Tennessee, VA Medical Centers.  The 
RO should therefore update the veteran's file with any 
records from these facilities dated since March 2004 for the 
Little Rock VA Medical Center, and since service for the 
Memphis VA Medical Center.  In this respect, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Finally, the Board notes that the veteran appears to be 
receiving disability benefits from the Social Security 
Administration.  The veteran's claims file, however, contains 
no records related to SSA disability benefits.  The RO should 
therefore make all necessary attempts to obtain these 
records.  38 C.F.R. § 3.159.  See also 38 C.F.R. 
§ 3.159(c)(2) (when attempting to obtain records in the 
custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associate with the claims file, that have 
treated him since service for his skin 
condition.  This should specifically 
include medical and treatment records 
from the Little Rock VA Medical Center, 
dated since March 2004, and the Memphis 
VA Medical Center, dated since service.  
The veteran should also be invited to 
submit any additional evidence in his 
possession that may be relevant to his 
claim, including lay statements regarding 
his skin condition in service and shortly 
thereafter.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any skin 
condition found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  If the 
examiner diagnoses the veteran as having 
a skin condition condition, the diagnosis 
should be specified, and an opinion 
should be provided as to whether it is at 
least as likely as not that such 
condition is related to his active duty 
service or to the skin condition(s) for 
which the veteran sought treatment in 
service.  In this regard, the examiner is 
specifically asked to comment on (i) in-
service treatment records indicating 
treatment for a skin condition in 
service, (ii) testimony of the veteran 
indicating that he has had his current 
skin condition for the past thirty years, 
since his time in the service, and (iii) 
an October 2005 statement of the 
veteran's spouse indicating that the 
veteran has suffered from this condition 
since they were married in May 1975.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	KIMBERLY OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


